Exhibit 99.2 Basis of Presentation On February 11, 2011, old Prospect Global changed its name to Prospect Global Operating Company and pursuant with the agreement and plan of merger, merged into Triangle Castings, Inc. who changed its name to Prospect Global Resources Inc.Old Prospect Global was the surviving entity of this merger.We are an exploration company engaged in the exploration and mining of potash in the Holbrook Basin in eastern Arizona.We believe that potash, along with other global commodities, possess demand pull characteristics and long term global strength.We intend to capitalize on global arbitrage opportunities for commodities that are high in demand in emerging and growing markets.Old Prospect Global’s stockholders received one share of Prospect’s common stock for each share of old Prospect Global’s common stock, which resulted in Old Prospect Global’s stockholders receiving 19,405,303 shares of Prospect Global Resources Inc.Additionally, the merger triggered the conversion of $1,048,863 ofProspect Global’s $3,048,863 of convertible notes and $24,174 of corresponding accrued interest into 357,686 shares of common stock of Prospect Global Resources, Also upon the closing of the merger, Denis M. Snyder agreed to cancel his 5,000,000 shares of Prospect common stock and 1,735,000 shares converted on a one to one ratio to Prospect Global Resources Inc.Upon completion of the merger, Prospect Global Resources Inc had 21,497,989 shares of common stock issued and outstanding. The following unaudited pro forma combined financial information and explanatory notes give effect to the merger of old Prospect Global into Prospect Global Resources Inc.as if the entities had merged as of September 30, 2010 (with respect to the pro forma balance sheet information) and as of August 17, 2010 (with respect to pro forma statement of operations information). The unaudited pro forma combined financial information reflects the impact of the merger on Prospect’s historical financial position and results of operations.The unaudited pro forma combined condensed financial information is for illustrative purposes only. The financial results may have been different had old Prospect Global and Prospect Global Resources Inc. always been combined. You should not rely on the unaudited pro forma combined condensed financial information as being indicative of the historical results that would have been achieved had the merger occurred in the past or the future financial results that Prospect will achieve after the merger. Pro-Forma financial statements The unaudited pro-forma financial statements of the Company are prepared by management in accordance with accounting principles generally accepted in the United States of America, which have been consistently applied in the preparation of these financial statements. 1 Pro forma combined financial data derived from the historical financial statements of Triangle Castings, Inc. and Prospect Global Resources Inc. Pro Forma Balance Sheet (unaudited) Historical for the three months ended September 30, 2010 Asset Pro-forma Pro-forma Triangle Prospect Combined Acquisition Adjustments Combined Assets Current assets Cash and cash equivalents $ (8
